NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOUIS J. JEAN-LOUIS, Relator; ex rel.           No.    19-55175
United States of America,
                                                D.C. No.
                Plaintiff-Appellant,            5:17-cv-00379-AG-AS

 v.
                                                MEMORANDUM*
CITY OF RIVERSIDE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted June 11, 2021**
                               Pasadena, California

Before: MURGUIA, BADE, and LEE, Circuit Judges.

      Plaintiff-Appellant and relator below Louis J. Jean-Louis (“Jean-Louis”)

appeals the district court’s dismissal of his complaint without leave to amend and

without prejudice to the interests of the United States. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 28 U.S.C. § 1291, and we affirm.

      Jean-Louis argues for the first time on appeal that the district court erred in

dismissing his claims based on the doctrine of res judicata because California’s

public interest exception to res judicata applies. “Generally, arguments not raised

in the district court will not be considered for the first time on appeal.” In re

Mortg. Elec. Registration Sys., Inc., 754 F.3d 772, 780 (9th Cir. 2014). We see no

reason to depart from our general practice here, especially considering Jean-Louis’

failure to offer any explanation for his delay in raising the argument. In any event,

even assuming California preclusion law applies, we are unconvinced that this case

falls within the “extremely narrow” public interest exception to res judicata

contemplated by California law. Arcadia Unified Sch. Dist. v. State Dep’t of

Educ., 825 P.2d 438, 442 (Cal. 1992).

      AFFIRMED.




                                           2